Citation Nr: 1425689	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-08 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lumbar strain and lumbar compression fracture, claimed as fractured vertebrae.  

2.  Entitlement to service connection for prostate hypertrophy, claimed as enlarged prostate.  

3.  Entitlement to service connection for an eye disability, claimed as blurry vision.  

4.  Entitlement to service connection for urinary incontinence, to include as secondary to prostate hypertrophy.  

5.  Entitlement to service connection for a bilateral knee condition.  

6.  Entitlement to service connection for angina pectoris.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for seizures.  

9.  Entitlement to service connection for a stomach condition, claimed as nausea, to include as secondary to a service-connected headache condition.  

10.  Entitlement to an initial disability rating in excess of 30 percent for a headache condition, claimed as tension-type headaches and migraines.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1990.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board has not only reviewed the Veteran's physical claims file but also any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  

The Veteran has claimed service connection for blurry vision; however, based on the medical evidence of record which includes diagnoses of refractive error, bilateral incipient senile cataracts, and suspect glaucoma, the Board has framed the Veteran's claim as one for service connection for an eye disability, claimed as blurry vision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Likewise, the Board has framed the Veteran's claim of service connection for nausea as a claim for service connection for a stomach condition, to include as secondary to a service-connected headache condition, consistent with his June 2010 notice of disagreement and VA treatment records which reflect an additional diagnosis of gastroesophageal reflux disease (GERD) as well VA treatment records and the Veteran's statements attributing nausea specifically to his headaches.  Id.  

The issue of entitlement to service connection for a stomach condition, claimed as nausea, to include as secondary to a service-connected headache condition, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam; therefore, Agent Orange exposure may not be presumed, and there is no probative evidence of actual herbicide exposure.  

2.  Lumbar strain and lumbar compression fracture did not have onset during active service and are not etiologically related to active service.  

3.  Prostate hypertrophy did not have onset during active service and is not etiologically related to active service.  

4.  Refractive error of the eye (including hypermetropia, astigmatism, and presbyopia) are not diseases or injuries for VA disability compensation purposes.  

5.  An eye disability did not have onset during active service and is not etiologically related to active service.  

6.  Urinary incontinence, secondary to prostate hypertrophy, did not have onset during active service and is not etiologically related to active service.  

7.  A bilateral knee condition did not have onset during active service and is not etiologically related to active service.  

8.  Angina pectoris did not have onset during active service and is not etiologically related to active service.  

9.  Hypertension did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service.  

10.  A seizure disorder did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active service.  

11.  For the entire period on appeal, the Veteran's service-connected headache condition has manifested frequent headaches productive of symptoms including blurry vision and nausea, but has not manifested severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar strain and lumbar compression fracture have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  The criteria for service connection for prostate hypertrophy have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

3.  The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

4.  The criteria for service connection for urinary incontinence have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

5.  The criteria for service connection for a bilateral knee condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

6.  The criteria for service connection for angina pectoris have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

7.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

8.  The criteria for service connection for seizures have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

9.  The criteria for an initial disability rating in excess of 30 percent for a headache condition have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice regarding the Veteran's service connection claims in letters sent to the Veteran in November 2007 and April 2008.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no additional discussion of the duty to notify regarding the initial rating of the Veteran's headache condition is required.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records and VA treatment records, and associated such records with the claims file.  The Veteran was provided with relevant VA examinations in March 2010 and April 2010, and the examination reports have been associated with the claims file.  The Board finds the VA examinations are adequate for the purpose of deciding the claim.  Each examiner reviewed the Veteran's claims file and medical history, conducted an examination of the Veteran, and provided a rationale to support their opinions.  

The Board notes the Veteran has not been afforded VA examinations with regard to his claims for the following conditions:  urinary incontinence, a bilateral knee condition, angina pectoris, hypertension, seizures, or a stomach condition (claimed as nausea).  

VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds competent evidence of a current disability or symptoms of a disability in VA treatment records for urinary incontinence, angina pectoris, hypertension, seizures, and a stomach condition, including GERD and nausea.  There is no competent evidence of a current bilateral knee condition.  Service treatment records document complaints or treatment for urinary tract infections, knee pain assessed as chondromalacia patellae (CMP), and nausea.  There is no in-service evidence of angina pectoris, seizures, or hypertension.  Finally, with the exception of the claimed stomach condition, the Board finds no competent and credible evidence to show that the Veteran's other claimed conditions are related to his active service or another service-connected disability.  Therefore, with the exception of the claimed stomach condition, each of the above criteria is not satisfied favorably, and examinations for urinary incontinence, a bilateral knee condition, angina pectoris, hypertension, and seizures need not be obtained.  Id.; see also 38 C.F.R. § 3.159(c)(4).  As discussed further below, the Board finds that a remand is in order to afford the Veteran a VA examination regarding his claimed stomach condition.  

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including hypertension and epilepsy, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Presumptive service connection may also be established for certain diseases associated with exposure to an herbicide agent, including angina and prostate cancer.  38 C.F.R. § 3.309(e).  To qualify, the Veteran must have been exposed to an herbicide agent during service.  A Veteran is deemed to have been exposed to an herbicide agent if he served in the Republic of Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164 (1999).  

The Board points out that the only conditions claimed by the Veteran entitled to presumptive service connection based upon herbicide exposure are angina and prostate cancer.  38 C.F.R. § 3.309(e).  Therefore, service connection for the Veteran's other claimed conditions is not available based on presumed exposure to Agent Orange.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 3.303(d).  

In addition, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Service connection on a secondary basis can also be granted where a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

With disability compensation claims, VA is directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board acknowledges that the Veteran is competent to testify as to the presence of symptoms which are capable of lay observation.  See Layno, 6 Vet. App. at 469.  However, to the extent that he relates his current conditions to service, his assertions are not probative.  As a lay person, the Veteran has not been shown to have the clinical expertise to opine as to medical etiology or to render medical opinions.  See Barr, 21 Vet. App. 303.  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between his current problems and his active service.  See Jandreau, 492 F.3d at 1376-77.  

Further, the Board finds that the Veteran's lay statements are not credible.  While the Board has considered the Veteran's lay statements which essentially assert continuity of symptoms since active service, the Board has reason to question the overall credibility of the Veteran's contentions due to several inconsistent statements, detailed below, regarding his claimed exposure to herbicides, in-service hypertension, marriage status, and employment status.  See Caluza, 7 Vet. App. 498.  

In his November 2009 claim, the Veteran denied herbicide exposure.  However, in a December 2010 statement, the Veteran claimed herbicide exposure incidental to his service on the USS Oklahoma near the coast of the Republic of Vietnam, including three different occasions when the ship ran aground.  VA's list of Navy and Coast Guard Ships associated with service in Vietnam and Exposure to Herbicides, updated in January 2014, reflect that the USS Oklahoma was docked in Saigon during July 1964, but at no time during the Veteran's period of active service.  http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp (last visited April 14, 2014).  Thus, the Veteran's presence in waters near the coast of the Republic of Vietnam does not equate to service in the Republic of Vietnam.  See VA Adjudication Procedure Manual (M21-1MR), Part IV, Subpart ii, Chap. 2, Sec. C, Para. 10.k.  Additionally, service records do not contain any record of the ship running aground, as reported by the Veteran.  Rather, a Medical Surveillance Questionnaire completed by the Veteran in August 1983 contains his reported service on the USS Oklahoma City from January 1970 to April 1975 as a watch stander wherein he affirmatively reported no exposure to potential physical or chemical hazards.  Therefore, the Board finds that the Veteran is not entitled to the presumptive provisions regarding herbicide exposure and there is no competent and credible evidence that he was actually exposed to herbicides in service.  

VA treatment records from April 2006 document the Veteran's report of high blood pressure during active service.  He stated that he frequently had blood pressure in the 200/100 range while on duty and was told that was normal for him.  Such a statement is inconsistent with service treatment records which document normal blood pressure readings in February 1969 (128/86), February 1972 (130/80), October 1973 (118/88), September 1979 (129/90), December 1985 (126/86), September 1987 (124/84), October 1988 (149/90, 140/88), and upon separation in June 1990 (132/80).  

In his November 2009 claim, the Veteran reported that he was married to his current spouse since 1992, although they were currently separated, and that he had been married 4 time previously.  However, a December 2009 VA treatment record documents the Veteran's inconsistent report that he has never been married.  

Finally, regarding his employment, VA treatment records document that the Veteran was working in May 2006 and June 2007.  In December 2009, he complained of chest pain following a problem at work; yet the same admission note documents the Veteran's report that he is retired.  During a March 2010 VA spine examination, he reported that he used to work as a security guard, but had to quit due to health problems.  The following month, at an April 2010 VA genitourinary examination, the Veteran reported that he was currently employed as a full-time security guard for 5-10 years; however, in a VA examination for neurological disorders conducted six days later, he reported that he was unemployed.  In his June 2010 notice of disagreement, the Veteran reported that he was unable to work since February 2010.  

In sum, such internal inconsistencies within the Veteran's statements and inconsistency with the other evidence of record undermines the Veteran's overall credibility and the Board, therefore, affords little to no probative value to his lay statements.  See Caluza, 7 Vet. App. 498.  


II.A.  Service Connection - Lumbar Strain/Lumbar Compression Fracture

The Veteran seeks entitlement to service connection for lumbar strain and lumbar compression fracture, originally claimed as fractured vertebrae.  

The Board notes initially that there is no evidence in the claims file of a diagnosis of spinal arthritis, nor does the Veteran contend that he has arthritic disease of the spine; therefore, consideration of the presumptive provisions of 38 C.F.R. § 3.309(a) are not warranted for a chronic arthritis condition.  

Service treatment records include a normal medical examination upon enlistment.  The Veteran complained of back pain in May 1970 after carrying some pipe; this was assessed as back strain.  In December 1973, the Veteran reported mid-back pain after carrying trash and a ladder.  In February 1978, the Veteran's back was injured in a motor vehicle accident.  X-rays of the spine at the time document normal results with no abnormalities.  In April 1978, the Veteran received medication for neck and back pain, and in May 1978, diminished knee and ankle reflexes were documented with a provisional diagnosis of herniated nucleus pulposus (HNP).  In September and October 1978, the Veteran again reported back pain.  Spinal x-rays obtained in September 1978 showed no abnormalities.  A medical examination at separation in June 1990 does not document any complaint of back pain.  

Post-service VA treatment records document a November 2009 physical therapy referral for a dorsal vertebrae fracture.  Notably, a November 2009 physical therapy note documents the Veteran's denial of back pain and documented full range of motion of the back.  

The Veteran was afforded a VA spine examination in March 2010.  He reported daily back pain with onset in 1978, including weekly flare-ups.  The examiner reviewed his claims file and medical history, and diagnosed lumbar strain and a lumbar compression fracture at T12, as documented in an October 2009 imaging study also reviewed by the examiner.  He opined that the Veterans diagnosed spinal conditions were less likely than not related to active service given the lack of continuity of pain or treatment for a spine condition after 1978.  He noted that x-rays in 1978 were negative and the spinal fracture was not noted until 2009.  

The Board acknowledges the Veteran's statements attributing his current spinal disability to active service.  He is competent to relate continuing symptoms of back pain as he experiences them through his senses; however, as noted above the Board has found the Veteran's credibility diminished by several inconsistent statements; thus, the Board affords little probative weight to his lay statements of a continuing spinal disability manifested by back pain since service.  

The only competent evidence of record is the March 2010 VA examiner's opinion, which weighs against the Veteran's claim.  In the absence of competent and credible nexus evidence linking the Veteran's current spinal disability to active service, the claim for service connection for lumbar strain and lumbar compression fracture, claimed as fractured vertebrae, must be denied.  There is no reasonable doubt to be resolved on this issue.  


II.B.  Service Connection - Prostate Hypertrophy

The Veteran claims entitlement to service connection for prostate hypertrophy, originally claimed as an enlarged prostate.  

Service treatment records contain normal clinical results upon examination at enlistment in February 1969 and separation in June 1990.  The Veteran had a herniorrhaphy in August 1972 to repair an inguinal hernia, after which he was returned to active duty in September 1972.  He reported blood in his urine in February 1978 following a motor vehicle accident; a concurrent x-ray of the kidneys, ureter, and bladder (KUB scan) was normal.  In August 1978, the Veteran's prostate was examined and found to be nontender and within normal limits.  

VA treatment records from March 2010 contain a diagnosis of benign prostatic hypertrophy (BPH).  A subsequent April 2010 VA genitourinary examination confirms the diagnosis of prostate hypertrophy.  The examiner reviewed the claims file and medical history, and conducted a physical examination of the Veteran.  The examiner noted general systemic symptoms due to genitourinary disease, including anorexia, nausea, vomiting, fever, chills, fatigue, lethargy, weakness, and flank or back pain.  Urinary symptoms were also noted, including hesitancy/difficulty starting stream, weak or intermittent stream, dribbling, straining to urinate, hematuria, and urine retention.  The examiner further noted a history of recurrent urinary tract infections (UTIs) requiring past hospitalization and urinary retention requiring catheterization.  Related cardiovascular symptoms were identified as fatigue, angina, dyspnea, and dizziness.  Ultimately, the examiner opined that the Veteran's current prostate hypertrophy was age-related and had no relation to his active service.  He also stated that the urinary problems experienced by the Veteran were secondary to the prostate hypertrophy.  Finally, a November 2010 admission report documents an admitting diagnosis of prostate cancer.  

The Board first notes that prostate cancer is a disease for which presumptive service connection may be granted based upon exposure to an herbicide agent.  38 C.F.R. § 3.309(e).  However, as discussed above, the Board has found that the Veteran is not entitled to the presumptive provisions regarding herbicide exposure and there is no competent and credible evidence that he was actually exposed to herbicides in service.  Therefore, service connection cannot be granted based upon the presumptive provisions of 38 C.F.R. § 3.309(e), and the Board must consider whether service connection for is prostate disability is warranted on a direct basis.  

The Board acknowledges the Veteran's statements attributing his prostate hypertrophy disability to active service.  He is competent to relate continuing related symptoms as he experiences them through his senses; however, as noted above the Board has found the Veteran's credibility diminished by several inconsistent statements; thus, the Board affords little probative weight to his lay statements of a continuing prostate disability manifested by urinary symptoms since service.  

The only competent evidence of record is the April 2010 VA examiner's opinion, which weighs against the Veteran's claim.  In the absence of competent and credible nexus evidence linking the Veteran's current prostate hypertrophy disability to active service, the claim for service connection for prostate hypertrophy, claimed as an enlarged prostate, must be denied.  There is no reasonable doubt to be resolved on this issue.  


II.C.  Service Connection - Eye Disability

The Veteran claims entitlement to service connection for an eye disability, claimed as blurry vision.  

Service treatment records document normal clinical examination of the Veteran's eyes upon enlistment in February 1969 and separation in June 1990.  The following in-service medical examinations document normal vision:  February 1969 (20/20), November 1969 (20/20), February 1972 (20/15), October 1973 (20/20), February 1982 (20/30), September 1987 (20/20), December 1985 (20/20), June 1990 (20/20).  The Veteran complained of eye swelling in January 1972, which was treated with hot water soaks.  In May 1976, he reported blurred vision.  A subsequent eye examination found low hyperopia and the Veteran was given a new prescription for glasses due to losing his old ones.  In February 1978, following a motor vehicle accident, the Veteran reported blurred vision.  A September 1988 medical chronology documents astigmatism.  

Post-service VA treatment records document the Veteran's May 2006 complaint of daily blurred vision and headaches.  Assessed conditions related to the eye included simple hyperope/presbyope, incipient cataracts, and suspect glaucoma.  

The Veteran was afforded a VA eye examination in March 2010.  The examiner reviewed the claims file and medical history, and conducted a physical examination of the Veteran.  Notably, the Veteran did not have any subjective complaints regarding his eye.  He denied ocular pain and only referred to his experiencing headaches.  The examination report documents a normal study of the Veteran
Eyes, including full range of extraocular movements, normal Goldmann perimetry, and normal optic nerves.  The examiner diagnosed refractive error (including hypermetropia, astigmatism, and presbyopia), bilateral incipient senile cataracts, and suspect glaucoma (increased cup/disc).  He stated that the Veteran's loss of vision is caused by or a result of his refractive error diagnosed during military service.  

The Board notes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  

VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Although the medical evidence demonstrates that the Veteran currently has refractive error and presbyopia, such disorders are not to be service-connected without evidence of a superimposed disease or injury.  There is no evidence of any superimposed disease or injury to the eye during service.  

To the extent the Veteran's statements could be construed as a claim for service connection regarding the diagnosed conditions of bilateral incipient senile cataracts, and suspect glaucoma, the Board acknowledges the Veteran's broad statements attributing an eye disability to active service.  He is competent to relate continuing related symptoms, such as blurry vision, as he experiences them through his senses; however, as noted above the Board has found the Veteran's credibility diminished by several inconsistent statements; thus, the Board affords little probative weight to his lay statements of a continuing eye disability manifested by blurry vision since service.  

The only competent evidence of record is the March 2010 VA examiner's opinion, which weighs against the Veteran's claim.  In the absence of competent and credible nexus evidence linking a current eye disability to active service, the claim for service connection for an eye disability, claimed as blurry vision, must be denied.  There is no reasonable doubt to be resolved.  


II.D.  Service Connection - Urinary Incontinence

The Veteran also claims entitlement to service connection for urinary incontinence, to include as due to prostate hypertrophy.  

The Board first notes its discussion above regarding the Veteran's claim for prostrate hypertrophy.  For the sake of brevity, service treatment records and VA treatment records, including the April 2010 VA genitourinary examination reviewed therein, which are also relevant to the claim of urinary incontinence, will not be repeated herein.  

The Board acknowledges the Veteran's statements attributing his urinary incontinence to active service.  He is competent to relate continuing related symptoms as he experiences them through his senses; however, as noted above the Board has found the Veteran's credibility diminished by several inconsistent statements; thus, the Board affords little probative weight to his lay statements of continuing urinary incontinence since service.  

The only competent evidence of record is the April 2010 VA examiner's opinion, which weighs against the Veteran's claim.  The Board finds especially probative the April 2010 VA examiner's opinion that Veteran's urinary problems were secondary to his diagnosed prostate hypertrophy.  In the absence of competent and credible nexus evidence linking the Veteran's urinary incontinence to active service, the claim for service connection for urinary incontinence on a direct basis must be denied.  

Further, to the extent that the Veteran's claim for service connection for urinary incontinence could be construed as a claim for service connection on a secondary basis, to include as secondary to his diagnosed prostate hypertrophy,  the Board notes that it has denied service connection for a prostate hypertrophy disability herein; therefore, consideration of this claim on a secondary basis pursuant to 38 C.F.R. § 3.310(a) is not warranted.  There is no reasonable doubt to be resolved on this issue.  


II.E.  Service Connection - Bilateral Knee Condition

The Veteran also claims entitlement to service connection for a bilateral knee condition.  

The Board finds no competent and credible evidence that establishes that the Veteran has a current bilateral knee disability which would warrant service connection on a presumptive or direct basis.  The Veteran has not identified or submitted any medical evidence establishing a current bilateral knee disability.  Post-service VA treatment records do not document a diagnosed bilateral knee disability or any complaint or treatment of the Veteran's knees.  

Service treatment records document a normal clinical evaluation upon enlistment in February 1969, with no knee or joint pain documented.  The Veteran suffered a muscle strain of his right thigh in February 1980.  In April 1990, he complained of right knee pain without trauma, which was assessed as chondromalacia patellae (CMP).  Separation examination in June 1990 documented crepitus of the Veteran's knees, but the examiner noted that the ligaments and meniscus were intact.  

The Board has considered the Veteran's lay statements attributing a bilateral knee condition to his active service, however, as noted above the Board has found the Veteran's credibility diminished by several inconsistent statements; thus, the Board affords little probative weight to his lay statements regarding a bilateral knee condition.  

Therefore, the Board finds that there is no competent and credible evidence which establishes a current bilateral knee disability.  Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent and credible evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  Id.  ; Shedden, 381 F.3d at 1167.  

The preponderance of the evidence is against the Veteran's claim of a bilateral knee condition that was incurred in active service.  As there is no reasonable doubt to be resolved, the claim of service connection for a bilateral knee condition is denied.  


II.F.  Service Connection - Angina Pectoris

The Veteran also claims entitlement to service connection for angina pectoris.  

The Board notes that stable, unstable, and Prinzmetal's angina are diseases for which presumptive service connection may be granted based upon exposure to an herbicide agent.  38 C.F.R. § 3.309(e).  However, as discussed above, the Board has found that the Veteran is not entitled to the presumptive provisions regarding herbicide exposure and there is no competent and credible evidence that he was actually exposed to herbicides in service.  Therefore, service connection cannot be granted based upon the presumptive provisions of 38 C.F.R. § 3.309(e), and the Board must consider whether service connection for angina pectoris is warranted on a direct basis.  

VA treatment records document a diagnosis of angina pectoris.  In January 2005, the Veteran complained of recurrent angina episodes one to two times per week for several years.  Similar complaints are documented in December 2009 and February 2010.  

Service treatment records, which are detailed and appear complete across the Veteran's period of service, are negative for any complaints, treatment, or findings of angina.  Given the complete and detailed nature of his treatment records through his separation from active service, the Board finds it probative that these records demonstrate that the Veteran did not report any symptoms of angina or other chest pain.  The service treatment records document reporting of other symptoms over the course of active service.  If the Veteran had angina symptoms during service, one would expect some notation in the service treatment records as the records document his reports of other symptoms and conditions.  Given this, and the Veteran's inconsistent statements discussed above, the Board thus finds his current reports of angina continuing since active service to be not credible.  

Accordingly, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for angina pectoris.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved and the claim is denied.  


II.G.  Service Connection - Hypertension

The Veteran also claims entitlement to service connection for hypertension.  

The Board notes that cardiovascular-renal disease, to include hypertension, is a chronic disease entitled to presumptive service connection if manifested to a compensable degree of at least 10 percent within one year after service.  38 C.F.R. § 3.309(a).  Further, if the disease is shown in service (or within the presumptive period) subsequent manifestations of the same chronic disease at any later date, however remote, are also service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.  

Hypertension for VA purposes is established if the diastolic blood pressure is 90mm or more, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1 (2013).  

VA treatment records from April 2006 document a diagnosis of hypertension, along with the Veteran's report of high blood pressure during active service.  He stated that he frequently had blood pressure in the 200/100 range while on duty and was told that was normal for him.  As noted above, this is inconsistent with service treatment records which document normal blood pressure readings in February 1969 (128/86), February 1972 (130/80), October 1973 (118/88), September 1979 (129/90), December 1985 (126/86), September 1987 (124/84), October 1988 (149/90, 140/88), and upon separation in June 1990 (132/80).  None of the recorded blood pressure results within service treatment records meets the established standard for hypertension within VA regulation.  Id.  

There is no competent evidence of record that hypertension manifested during the Veteran's active service, or within the one-year post-service presumptive period; therefore, service connection on a presumptive basis is not warranted.  

The Board finds that the Veteran is not competent to provide an etiological opinion linking his currently diagnosed hypertension to his active service.  See Jandreau, 492 F.3d at 1376-77.  Blood pressure testing requires clinical testing, not lay observation, so he is not competent to assert that he experienced hypertension since service.  Second, the determination of the etiology of this disease requires medical expertise that the Veteran fails to possess.  Thus, the Veteran's opinions in this regard have little probative value.  Further, the Board has already found that the Veteran's statements regarding his hypertension lack credibility based upon their inconsistency with the evidence contained within service treatment records.  

In the absence of competent and credible evidence linking the Veteran's hypertension to his active service, the Board finds that the preponderance of evidence is against a finding of service connection for the Veteran's diagnosed hypertension.  


II.H.  Service Connection - Seizures

The Veteran also claims entitlement to service connection for seizures.  

The Board notes that epilepsy is a chronic disease entitled to presumptive service connection if manifested to a compensable degree of at least 10 percent within one year after service.  38 C.F.R. § 3.309(a).  Further, if the disease is shown in service (or within the presumptive period) subsequent manifestations of the same chronic disease at any later date, however remote, are also service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.  

VA treatment records from March 2004 document the Veteran's report of a seizure disorder since 2003.  A concurrent active problem list reflects a diagnosed seizure disorder.  

Service treatment records, which are detailed and appear complete across the Veteran's period of service, are negative for any complaints, treatment, or findings of seizures or epilepsy.  Given the complete and detailed nature of his treatment records through his separation from active service, the Board finds it probative that these records demonstrate that the Veteran did not report any related symptoms.  The service treatment records document reporting of other symptoms over the course of active service.  If the Veteran had seizures or epileptic symptoms during service, one would expect some notation in the service treatment records as the records document his reports of other symptoms and conditions.  Given this, and the Veteran's inconsistent statements discussed above, the Board thus finds his current reports of epilepsy attributable to his active service to be not credible.  

There is no competent evidence of record that epilepsy manifested during the Veteran's active service, or within the one-year post-service presumptive period, or at any time prior to 2003; therefore, service connection on a presumptive basis is not warranted.  

The Board finds that the Veteran is not competent to provide an etiological opinion linking his a diagnosed seizure disorder to his active service, as this requires medical expertise that the Veteran does not possess.  See Jandreau, 492 F.3d at 1376-77.  Thus, the Veteran's opinions in this regard have little probative value.  Further, the Board has already found that the Veteran's statements regarding a seizure disorder during and continuing since active service lack credibility based upon their inconsistency with the evidence of record.  

In the absence of competent and credible evidence linking the Veteran's seizure disorder to his active service, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for seizures.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved and the claim is denied.  


III.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


II.A.  Increased Rating - Headaches

The Veteran claims entitlement to an initial disability rating in excess of 30 percent for his service-connected headache condition which is currently rated under Diagnostic Code (DC) 8100 as 30 percent disabling for the entire initial rating period on appeal from November 24, 2009 to the present.  38 C.F.R. § 4.124a, DC 8100 (2013).  

Under DC 8100, a 30 percent disability rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A maximum 50 percent disability rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. (emphasis added).  The Board notes that the criteria for a 50 percent rating are written in the conjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  

The assigned 30 percent disability rating contemplates the Veteran's symptomatology of throbbing and prostrating headaches, as noted in VA treatment records and the Veteran's statements.  The Board acknowledges that the Veteran experiences headaches more frequently than once a month.  A May 2006 VA treatment note contains the Veteran's report of daily headaches productive of blurry vision and nausea.  The Veteran reported "almost daily" headaches in July 2006.  In October 2007, the Veteran reported the headaches were worse lately, associated with nausea, and not alleviated by anything.  In November 2009, the Veteran's major complaint was a constant headache.  

However, the next-higher rating of 50 percent under DC 8100 is not warranted because the evidence of record does not demonstrate that the Veteran's headaches produce severe economic inadaptability at any time during the entire initial rating period; thus, staged ratings are not applicable.  

In May 2006, the Veteran reported daily headaches productive of blurry vision and nausea; however, the same medical note documents that after examination, the Veteran planned to return to work.  Likewise, a June 2007 medical note documents that the Veteran was working regularly.  In December 2009, the Veteran experienced chest pain following a problem at work.  

The April 2010 VA examination report documents headaches since the 1970s which have gotten progressively worse and occur on a daily basis, with varying intensity.  Associated symptoms include nausea, photophobia, and phonophobia.  The Veteran reported that most attacks were prostrating, lasted for hours, and response to treatment with Excedrin migraine was fair.  The examiner noted the Veteran's episodes of prostrating headaches had moderate to severe effects on usual daily activities.  With regard to the effect on usual occupation, the examination report documents that the Veteran is not employed; however, the examination report contains no evidence attributing the lack of employment to the Veteran's headache condition.  Further, the Board notes that in a VA examination given 6 days prior for another condition, the Veteran reported that he was employed full-time as a security guard for the past 5-10 years.  

The Veteran's June 2010 notice of disagreement contains his statement that he has been unable to work since February 2010, and he appears to attribute this to his service-connected headache condition.  

As stated above, given the inconsistent statements by the Veteran, the Board finds his statements regarding his employment to be less than credible.  As such, they are afforded little probative weight.  

VA treatment records indicate that the Veteran continued to work while experiencing his headaches, and the April 2010 examiner provided no opinion regarding whether the Veteran's headaches were productive of severe economic inadaptability.  Thus, the Board finds the preponderance of the evidence fails to demonstrate that the Veteran's headaches produce severe economic inadaptability at any time during the entire initial rating period.  

The Board has also considered the applicability of additional diagnostic codes regarding the Veteran's increased rating claim.  However, after careful review of the available diagnostic codes, and consideration of the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a higher initial ratings at any time during the period on appeal.  

The Board finds that the preponderance of the evidence is against an initial disability rating in excess of 30 percent for headaches for the entire period on appeal.  There is no reasonable doubt to be resolved, and the claim is denied.  


II.B.  Extraschedular Consideration

The Board has also considered whether referral is warranted for a disability rating outside of the Rating Schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director of Compensation for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

With regard to the Veteran's service-connected headaches, the Board finds that the schedular rating criteria adequately contemplate and describe the symptoms and impairment caused by this disability, to include prostrating attacks productive of nausea, blurred vision, and increased light and noise sensitivity, as reported at the April 2010 VA examination.  A higher evaluation of 50 percent is provided under DC 8100 for certain manifestations of the service-connected disability at issue, specifically including frequency and severity of prostrating attacks and the degree of impairment with employment (severe economic inadaptability), but as discussed above, the required manifestation of severe economic inadaptability is not present in this case.  Hence, the first step of the Thun analysis must be resolved unfavorably to the Veteran's claims and the Board declines to remand the issue for referral for extraschedular consideration.  

Finally, the Board notes that the Veteran initiated a separate claim for a total disability rating based upon individual unemployability (TDIU) in June 2010.  This claim was denied by the RO in October 2010, and the Veteran did not appeal the decision.  Thus, the Board finds that the record does not raise an additional implied claim for a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

Service connection for lumbar strain and lumbar compression fracture is denied.  

Service connection for prostate hypertrophy is denied.  

Service connection for an eye disability is denied.  

Service connection for urinary incontinence, to include as secondary to prostate hypertrophy, is denied.  

Service connection for a bilateral knee condition is denied.  

Service connection for angina pectoris is denied.  

Service connection for hypertension is denied.  

Service connection for seizures is denied.  

An initial disability rating in excess of 30 percent for a headache condition is denied.  


REMAND

The Veteran's claim of entitlement to service connection for a stomach condition, claimed as nausea, to include as secondary to a service-connected headache condition, must be remanded for further development.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448 To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

To date, the Veteran has not been provided with an examination that specifically  addresses the theory of service connection for a stomach disorder, including nausea and GERD, on a secondary basis.  The Board finds evidence of in-service and post-service symptoms of nausea, including VA treatment records and the Veteran's own statements attributing his nausea symptoms to his service-connected headache condition.  VA treatment records from March 2004 also document a diagnosis of GERD.  Separate April 2010 VA genitourinary and neurological examinations each attribute nausea to the Veteran's genitourinary disease and the Veteran's headache condition, respectively.  

Thus, there is insufficient and conflicting medical evidence such that the Board cannot, without remand, decide the Veteran's claim regarding his stomach condition.  The Board finds the requirements of McLendon have been met and a remand is necessary in order to afford the Veteran a VA examination regarding the claimed stomach condition, to include whether it is secondary to his service-connected headache condition.  McLendon, 20 Vet. App. 79; 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assist in determining the nature and etiology of any current stomach disability.  The claims file and all other pertinent records, including electronic records, must be made available to and reviewed by the examiner.  All necessary tests should be performed.  The examiner is requested to offer the following opinions:  

a.  Is it as likely as not (a 50 percent probability or greater) that any current stomach disability, including nausea and GERD, is related to the Veteran's active service?  

b.  Is it as likely as not (a 50 percent probability or greater) that any current stomach disability, including nausea and GERD, is caused by the Veteran's service-connected headaches?  

c.  If not, is it at least as likely as not (a 50 percent probability or greater) any current stomach disability, including nausea and GERD, is aggravated (permanently worsened) by the Veteran's service-connected headaches?  

A complete and detailed rationale must be provided for each opinion that is rendered.  Further, the examiner is asked to reconcile any opinion rendered with existing VA treatment records and the prior VA medical examinations and opinions, including the April 2010 examinations attributing nausea to genitourinary disease and headaches, respectively.  

2.  Following the completion of the above, readjudicate the remaining claim on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case (SSOC) and be given the opportunity to respond before the case is returned to the Board, if otherwise in order.  

(CONTINUED ON THE NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


